NOTE: This order is nonprecedentia1.
United States Court of AppeaIs for
the FederaI Circuit
PETER J. FITZSIMMONS,
Petiti0ner,
V.
DEPARTMENT OF TREASURY,
Respondent.
2011-3206
nn
Petition for review of the Merit Systems Protection
B0ard in case no. NY0432100212-I-1.
ON MOTION
ORDER
Peter J. Fitzsimmons moves for leave to proceed in
forma pauperis.
Upon consideration thereof
IT ls OR1)ERED THAT:
The motion is granted.

F1Tzs1Miv1oNs v. TREAsURY 2
FoR THE CoURT
 2 6  /s/ J an I~Iorba1y
Date J an Horba1y
C1erk
cc: Peter J. FitzSimmons
Jeanne E. Da `dson, Es . .
V1 fl g 8 F l LED ma
. . COURT 0F APPEALS
S2 1 THE FEDERAL C|RCl|l'l'
AUG 2 6 2011
.|AN HOR-BALY
CLEFM